DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, and 26 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koivusalmi et al. (US 2007/0131579 A1).
Koivusalmi discloses a lubricating oil having viscosity index of at 129 (which is between 120 and 133). Koivusalmi also discloses that API Group III has KV100 = 3.0 - 8.0 mm2/s (cST), VI =140, and (2R+N/1RN) = 0.16 (calculated, table 4).  The lubricant also comprises at least one additive, at least 99 wt. % saturate hydrocarbons, at least 20 % and not more than 60 wt. % of mononaphthenes (naphthenes), pour point of from 0 to -57, and Noack volatility between .5 and . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koivusalmi et al. (US 2007/00131579 A1).
The process of Koivusalmi is as discussed above. 
Koivusalmi does not teach a Noack volatilities and CCS as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the composition of Koivusalmi by having a Noack volatilities and CSS as claimed because of the similarities between the claimed composition and the compositions of Koivusalmi. 

Response to Arguments
	The argument that Koivusalmi is silent as to at least a Group III base stock comprising at least 30 wt. % of naphthenes and about 30 to 70 wt.% of paraffins  wherein the Group III base stock has a viscosity index of 120 to 133; and wherein the Group III base stock has a ratio of molecules with multi-ring naphthenes to single ring naphthenes, 2R+N/I RN, of less than about 0.46 is not persuasive because paragraphs [0113] indicated that naphathenes (mononaphthenes) is between 20 and 60 wt. %. Table 4 clearly shows the amount of paraffins (which would include linear paraffins as indicated in [0113]) and naphthenes as claimed. Furthermore, from table 4, it is calculated that (2R+N/1RN) = 0.16.  
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAM M NGUYEN/Primary Examiner, Art Unit 1771